MEMORANDUM **
*792Brian Rhashun Wilson appeals from the 154-month sentence imposed following his guilty plea conviction for conspiracy, armed bank robbery, and use or carrying of a firearm during a crime of violence, all in violation of 18 U.S.C. §§ 371, 2113(a), (d), and 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court to proceed pursuant to United, States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hemandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *792courts of this circuit except as provided by 9th Cir. R. 36-3.